     Case 2:20-cv-02229-JAM-EFB Document 44 Filed 06/14/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CARL FOUST,                                         No. 2:20-cv-2229-JAM-EFB P
12                         Plaintiff,
13              v.                                        ORDER
14    A. OGBOONA,
15                         Defendant.
16

17             Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. On January 25, 2021, the court granted his request for leave to proceed in forma

19   pauperis, obligating him to pay the filing fee in full through monthly payments. ECF No. 32; 28

20   U.S.C. § 1915(b)(1). Plaintiff now seeks to be refunded the portion of the filing fee that he has

21   already paid because the court recommended that his case be dismissed (ECF No. 38). ECF No.

22   40.

23             Plaintiff is not entitled to a refund. His request is denied and he remains obligated to pay

24   the entire filing fee “in increments.” Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015);

25   see also 28 U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002)

26   (“Under the PLRA, all prisoners who file IFP civil actions must pay the full amount of the filing

27   fee.”).

28   /////
                                                          1
     Case 2:20-cv-02229-JAM-EFB Document 44 Filed 06/14/21 Page 2 of 2


 1             Accordingly, IT IS ORDERED that plaintiff’s May 3, 2021 request (ECF No. 40) is
 2   denied.
 3   DATED: June 14, 2021.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
